Order entered May 27, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00982-CV

                  JOHNNY AGUINAGA, ET AL., Appellants

                                      V.

       JAT PROJECTS HOLDINGS TEXAS, LLC, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10069

                                    ORDER

      Before the Court is appellees’ May 26, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to July 7, 2021. We caution appellees that further extension

requests will be disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE